Per Curiam.
The record in this ease consists solely of two certified transcripts of the proceedings on the motion to reduce the bond fixed by the court, together with the petition. Prom this record it appears that a complaint is presently pending in the Circuit Court containing five counts as follows: illegal possession of heroin (General Statutes § 19-481 [a]); illegal possession of heroin with intent to sell (§ 19-480 [a]); illegal possession of marihuana (§19-481 [b]); conspiracy to violate the nar-*536eotics laws (§ 54-197); destruction of property (§54-33 [e]). Bond was fixed in the amount of $75,000. The defendant’s motion to reduce the amount was denied.
The defendant has appealed under § 54-63g, which provides: “Any accused person or the state, aggrieved by an order of the circuit court concerning release, may petition the appellate division of the circuit court for review of such order. . . . Any such petition shall have precedence over any other matters before said appellate division . . . and the hearing shall be held on one-day notice to the parties concerned.”
It appears that the defendant was recently convicted in the United States District Court for narcotics violations and sentenced to eight years’ imprisonment, from which conviction he appealed, posting a bond in the amount of $25,000 pending the appeal. It further appears that the offenses here alleged were committed after his conviction in the District Court and during the pendency of his appeal. Since 1960 the defendant, according to his counsel, has resided in one city, and during this period he has been gainfully employed. He is married, has five children and lives with his wife. It is obvious from the record that the trial court was influenced by the fact that the defendant, while released on bond, was arrested for alleged similar offenses. The amount of heroin seized appears to have been substantial.
It further appears that a detainer issued by the United States marshal’s office was delivered to the Circuit Court on the day of the hearing, and that this document indicates that the appeal bond filed by the defendant in the United States District Court has been revoked and that upon a release by the Circuit Court he is to be taken into custody by the office of the United States marshal.
*537Having reviewed the record before us, we hereby order that the bond be reduced to $50,000 with surety, and the matter is hereby remanded with direction to modify the amount of the bond in accordance with this order.
Dearington, Jacobs and Kinmonth, Js., participated in this decision.